DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 19, 36, 37 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Objections
Claims 21 and 26 are objected to because of the following informalities:  
In claim 21, the status should be “previously presented” instead of “new”, for clarity.  Appropriate correction is required.
In claim 26 / I.2, the recitation of “are part” should read as “are parts”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 36/II.12-13, the recitation of “rotating at least one of the blades about an axis transverse to the longitudinal axis in selected angular increments before compressing the grip surfaces” is found to have no support in the original disclosure. Applicant may provide explicit support for such limitation from the original disclosure, or amend the claims omitting the newly introduced limitations to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted as referring to “rotating at least one of the blades about an axis transverse to the longitudinal axis in selected angular increments independently from compressing the grip surfaces”.
Claim 36 recites the limitation "the longitudinal axis" in lines 12 – 13.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to an imaginary axis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In claim 37/I.17, the recitation of “the shaft being relative to the housing” makes the claim unclear and vague, as for not specifying the status of the shaft relative to the housing in the locking configuration, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as “the shaft being fixed relative to the housing.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19, 21 – 26, 35 and 38 – 41 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hanson et al. (US Pub. 2006/0155170 A1).

    PNG
    media_image1.png
    483
    673
    media_image1.png
    Greyscale

Claim 19, Hanson discloses a method of treating a spine [abstract, ¶2, ¶6 and ¶53, Figs. 1 – 2 and 7 – 8, and Fig. 1 to Hanson, above], the method comprising the steps of: 
providing a surgical retractor [10] comprising a first member [i.e. at least elongated portion of 20] defining a longitudinal axis [an elongated portion of 20 extends along an imaginary axis] and including a blade [at least a portion by 32A] disposed in spaced apart relation relative to the longitudinal axis [Figs.1-2] and a grip surface [at least a gripping surface portion of 20 proximal to “posterior to” member 22, Fig.1]; and a second member [at least a portion of 40] including a blade [at least a portion by 32B, Figs.1-2] disposed in spaced apart relation relative to the longitudinal axis [Figs.1-2] and a grip surface [at least a gripping surface portion of 22, Figs.1-2], wherein the grip surface of the second member includes a first portion and a second portion spaced apart from the first portion [defined by opposite surface portions of 22 about the longitudinal axis], the grip surfaces being disposed in a configuration to conform to natural hand strength [¶49, wherein portions of 22 and end portion of 20 are to be forced toward each other by fingers of a single hand, Figs.1-2]; 
disposing a first finger into engagement with the first portion and a second finger into engagement with the second portion [¶49, disposing the fingers into engagement with portions of 22]; disposing a third finger into engagement with the grip surface of the first member [¶49, disposing the thumb into engagement with proximal portion of 20]; and compressing the grip surfaces to draw the grip surfaces together such that the blades space apart to engage tissue, wherein the grip surfaces provide tactile feedback to the fingers of the tissue engagement [wherein opposing force applied by the tissue on the retractor, in response to opening the retractor / moving the blades of the retractor away from one another to retract the tissue, is sensed as a change in resistance when compressing the gripping surfaces toward each other]; and 

Claims 21 – 26, 35 and 38 – 41, Hanson discloses the limitations of claim 19, as above, and further, Hanson discloses (claim 21) wherein compressing the grip surfaces comprises the third finger applying a first force in a first direction and the first and second fingers applying a second force in an opposite second direction [¶49, forcing portions of 22 and end portion of 20 toward each other, Figs.1-2]; (claim 22) wherein compressing the grip surfaces comprises the third finger applying a force to the grip surface of the first member and the first and second fingers applying a counter pressure to the grip surface of the second member [¶49, forcing portions of 22 and end portion of 20 toward each other, Figs.1-2]; (claim 23) wherein compressing the grip surfaces comprises moving the first and second fingers toward the third finger [¶49, forcing portions of 22 and end portion of 20 toward each other, Figs.1-2]; (claim 26) wherein the first, second and third fingers are part of a first hand [¶49, forcing portions of 22 and end portion of 20 toward each other by fingers of a single hand, Figs.1-2]; (claim 35) wherein the first portion comprises a first hole extending through a thickness of the grip surface of the second member and the second portion comprises a second hole extending through the thickness of the grip surface of the second member [Figs. 1 – 2, wherein each of the concave portions defines a hollow space in 22 extending in the top-bottom direction]; (claim 38) wherein drawing the grip surfaces together moves the grip surfaces together along the longitudinal axis such that (claim 39) wherein the grip surface of the second member is positioned between the blade of the second member and the grip surface of the first member [Figs. 1 – 2, wherein grip surface of 22 is positioned between a portion by 32b and a grip portion of 20]; (claim 40) wherein the blade of the second member is positioned between the blade of the first member and the grip surface of the 6U.S. Serial No.: 16/692,412C00003775US01 DIVsecond member [Figs. 1 – 2, wherein a portion by 32b is positioned between a portion by 32a and a grip portion of 22]; (claim 41) wherein the grip surface of the second member and the blade of the second member are positioned between the grip surface of the first member and the blade of the first member [Figs. 1 – 2, wherein grip surface of 22 and a portion by 32b being positioned between a grip portion of 20 and a portion by 32a], the grip surface of the second member being positioned between the blade of the second member and the grip surface of the first member [Figs. 1 – 2, wherein grip surface of 22 is positioned between a portion by 32b and a grip portion of 20].
Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smith et al. (US Pub. 2007/0208227 A1).
Claim 36, Smith discloses a surgical method [abstract, ¶3, ¶6 and ¶53, Figs. 1 – 52] comprising: 
engaging spaced apart first and second blades [at least a portion by 16 and 18] of a surgical retractor [10] with tissue [¶66]; 
disposing a first finger of a hand into engagement with a first portion of a first grip surface and a second finger of the hand into engagement with a second portion of the first grip surface [¶75, wherein at least two finger of a hand other than the thumb, are to be disposed into engagement with handle 33 or 31, in a similar way a plier is grabbed]; 

compressing the grip surfaces to draw the grip surfaces together such that the blades space apart tissue to create a surgical pathway to a surgical site [Figs.2 – 4, forcing the grip surfaces toward each other to move the blades and thereby the tissue away from each other creating a passageway];
rotating at least one of the blades about an axis transverse to the longitudinal axis in selected angular increments before compressing the grip surfaces [¶78 and ¶99, wherein at least one of the blades, by 16 or 18 is configured to rotate about an axis of arms 26 or 28 which is transverse to an imaginary axis, i.e. extending along assembly 14, in a selected angular increment Figs. 16 – 25, in response to sequential cutout regions, before expansion].  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 26 – 27, 29 and 31 – 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justis et al. (US Pub. 2011/0098537 A1) in view of Hanson et al. (US Pub. 2006/0155170 A1).
Claims 19, 26 – 27, 29 and 31 – 34, Justis discloses a method of treating a spine [abstract, ¶16], the method comprising the steps of: 
providing a surgical retractor [10, Figs.1-3] comprising a first member [at least a portion of 68] defining a longitudinal axis [member 68 extends along an imaginary axis] and including a blade [22 alone or in combination with 32, 72,74 and/or 76, Fig.2] disposed in spaced apart relation relative to the longitudinal axis [Fig.2] and a grip surface [at least a gripping surface portion of 68 proximal to “to the right of” housing 100, Fig.2]; and a second member [at least a portion of 100] including a blade [42 alone or in combination with 52, 94, 96 and/or 98, Fig.2] disposed in spaced apart relation relative to the longitudinal axis [Fig.2] and a grip surface fixed to a housing [at least a gripping surface portion of 100 being fixed thereto, and at least a portion of 100 defines a housing, Fig.2], wherein the grip surface of the second member includes a first portion and a second portion spaced apart from the first portion [defined by opposite surface portions of 100 about the longitudinal axis]; and an adjusting mechanism [102] for moving the housing [100] relative to a proximal end of [68], and thereby moving the blades relative to each other [¶31]; rotating at least one of the blades about an axis transverse to the longitudinal axis in selected angular increments [¶30, wherein at least one of the blades, i.e. 22 is rotatable about axis 71 which traverse an axis of 68, Fig.2, and include a ratchet mechanism, defining increment movement, to maintain the rotated position, ¶35]; 
 (As of claim 27) pivoting a lever [120] of the surgical retractor from a locking configuration to a non-locking configuration using a second hand prior to compressing the grip surfaces [¶32, pivoting 120 to disengage teeth 70, inherently by a second hand since the first hand is engaging the gripping surfaces, to allow relative movement of the blades], wherein a shaft [at least an elongated portion of 68 including teeth 70] of the first member is fixed relative 
(As of claim 29) further comprising pivoting a lever [120] of the surgical retractor from a non-locking configuration to a locking configuration using a second hand after compressing the grip surfaces [¶32, pivoting 120 to engage teeth 70, inherently by a second hand since the first hand is engaging the gripping surfaces, to maintain relative position of the blades], wherein a shaft [at least an elongated portion of 68 including teeth 70] of the first member is movable relative to a housing [at least a portion of 100] of the second member when the surgical retractor is in the non-locking configuration and the shaft is fixed relative to the housing when the surgical retractor is in the locking configuration [¶32, wherein disengagement of 120 from teeth 70 allows relative movement of the blades, while engagement of 120 with teeth 70 maintains relative position of the blades]; 
(As of claim 31) 
(As of claim 32) wherein the first member comprises a shaft that extends through the grip surface of the second member [¶31, wherein at least a portion of 68 having teeth 70 extends through at least a portion of 100]; 
(As of claim 33) wherein the first member comprises a shaft [at least an elongated portion of 68 including teeth 70] that extends through the grip surface of the second member and a housing of the second member [¶31, wherein at least a portion of 68 having teeth 70 extends through at least a portion of 100, defining a housing for at least a portion of 68 and defining the grip surface of the second member], the second member including an arm [at least a portion of 92, 94, 96 and/or 98] comprising a shaft [92] that is fixed to the housing and a tubular portion [94, 96 and 98] that is rotatable relative to the shaft of the second member [¶31], the blade of the second member being coupled to the tubular portion such that the blade of the second member is rotatable relative to the shaft of the second member about an axis defined by the shaft of the second member [¶31 and Fig.3, rotatable about axis 91].  
Justis does not disclose disposing a first finger into engagement with the first portion and a second finger into engagement with the second portion; disposing a third finger into engagement with the grip surface of the first member; and compressing the grip surfaces to draw the grip surfaces together such that the blades space apart to engage tissue, wherein the grip surfaces provide tactile feedback to the fingers of the tissue engagement; and wherein the fingers are of a first hand, and wherein the grip surfaces being disposed in a configuration to conform to natural hand strength.
Hanson teaches an analogous method [abstract] comprising the step of providing a surgical retractor [retractor 10, Figs. 1 – 2] having an adjusting mechanism for moving blades [32A & 32b] of the retractor relative to each other [¶48], the adjustment mechanism is structured 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Justis and Hanson, and modify the housing [100] of Justis to have lateral gripping surface portions fixed thereto and extending therefrom in view of the grip surface portions [of 22, configured to be gripped by two fingers] of Hanson, and to modify the proximal end of [68] of Justis to have a thumb gripping surface portion  in view of the grip surface portion [of 20, configured to be gripped by a thumb] of Hanson, in order to provide the retractor of Justis with an alternative functionally equivalent adjusting mechanism having .
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietze, Jr. et al. (US Pub. 2012/0041272 A1) in view of Hanson et al. (US Pub. 2006/0155170 A1).
Claim 19, Dietze discloses a method of treating a spine [abstract, Figs. 1 and 3], the method comprising the steps of: 
providing a surgical retractor [1, Fig.1] comprising a first member [50] defining a longitudinal axis [member 50 extends along an imaginary axis] and including a blade [55 alone or in combination with 51, Fig.3] disposed in spaced apart relation relative to the longitudinal axis [Fig.3] and a grip surface [at least a gripping surface portion of 50 proximal to “to the left of” slider 53, Fig.2]; and a second member [at least a portion of 53] including a blade [56 alone or in combination with 52, Fig.3] disposed in spaced apart relation relative to the longitudinal axis [Fig.3] and a grip surface [at least a gripping surface portion of  53, Fig.3], wherein the grip surface of the second member includes a first portion and a second portion spaced apart from the first portion [defined by opposite surface portions of 53 about the longitudinal axis]; and wherein the second member is configured to slide along the first member to move the blades towards and/or away from each other [¶46];
rotating at least one of the blades about an axis transverse to the longitudinal axis in selected angular increments [¶56, wherein at least one of the blades, i.e. 55 is rotatable about an axis of 51 which traverse an axis of 50 in discrete increments].  
Dietze does not disclose disposing a first finger into engagement with the first portion and a second finger into engagement with the second portion; disposing a third finger into 
Hanson teaches an analogous method [abstract] comprising the step of providing a surgical retractor [retractor 10, Figs. 1 – 2] having an adjusting mechanism for moving blades [32A & 32b] of the retractor relative to each other [¶48], the adjustment mechanism is structured to require the steps of disposing a first finger into engagement with a first portion of a second grip surface and a second finger into engagement with a second portion of the second grip surface [¶49, disposing fingers on opposite surface portions of handle 22]; disposing a third finger into engagement with a first grip surface [¶49, disposing a thumb on a surface portions of 20]; and compressing the grip surfaces to draw the grip surfaces together such that the blades space apart to engage tissue [¶49, wherein 20 and 22 are forced towards each other for opening the retractor, Figs. 1 – 2], wherein the grip surfaces provide tactile feedback to the fingers of the tissue engagement [wherein opposing force applied by the tissue on the retractor, in response to opening the retractor / moving the blades of the retractor away from one another to retract the tissue, is sensed as a change in resistance when compressing the gripping surfaces toward each other]; and wherein the fingers are of a first hand [¶49, forcing portions of 22 and end portion of 20 toward each other by fingers of a single hand, Figs.1-2], and wherein the grip surfaces being disposed in a configuration to conform to natural hand strength [¶49, wherein portions of 22 and end portion of 20 are to be forced toward each other by fingers of a single hand, Figs.1-2].     
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Dietze and Hanson, and modify the slider [52] of Dietze .
Claim 37 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hanson et al. (US Pub. 2006/0155170 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanson et al. (US Pub. 2006/0155170 A1) in view of Justis et al. (US Pub. 2011/0098537 A1).
Claim 37, Hanson discloses a method of treating a spine [abstract, ¶2 and ¶6, Figs. 1 – 2 and 7 – 8] comprising:  -6-Applicant: Warsaw Orthopedic, Inc.C00005007US01 DIV Preliminary Amendment1502-872 DIV 
pivoting a lever of a surgical retractor from a locking configuration to a non-locking configuration using a first hand [¶42, wherein release 46 to be pressed to disengage teeth 44 for allowing relative movement of blades by 32A and 32B of retractor 10]; 
engaging spaced apart first and second blades [by 32A and 32B] of the surgical retractor with tissue [¶53]; 
disposing a first finger of a second hand into engagement with a first portion of a first grip surface and a second finger of the second hand into engagement with a second portion of the first grip surface [¶49, disposing the fingers of a hand into engagement with portions of 22]; 
disposing a third finger of the second hand into engagement with a second grip surface that is spaced apart from the first grip surface [¶49, disposing the thumb of the hand into 
compressing the grip surfaces to draw the grip surfaces together such that the blades space apart tissue to create a surgical pathway to a surgical site [¶49, forcing the grip surfaces toward each other to move the blades and thereby the tissue away from each other creating a passageway 50], 
pivoting the lever from the non-locking configuration to the locking configuration using the first hand [¶42, wherein depressing the release 46 maintain relative movement of blades 32A and 32B of retractor 10], 
wherein the first blade is coupled to a shaft [wherein blade 32B is coupled to an elongated portion of 20, defining a shaft] and the second blade is coupled to a housing [wherein blade 32A is coupled to an elongated portion of 40, defining a housing, configured to house at least a portion of the shaft, Figs. 1 – 2], the shaft being fixed relative to the housing when the surgical retractor is in the locking configuration and the shaft is movable relative to the housing when the surgical retractor is in the non-locking configuration [¶42, wherein engagement of the release 46 with teeth 44 prevent relative movement between the blades, while disengagement of release 46 from teeth allow relative movement between the blades]. 
Assuming, Applicant does not agree with the interpretation of that the release 46 to be pivoted to interact with teeth 44 to prevent and permit relative movement between the blades. The office takes alternative interpretation in view of Justis.
Justis teaches an analogous method [abstract, Figs. 1 - 3] comprising a locking lever [120], connected to a member, to be pivoted between locking and non-locking configurations [to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hanson and Justis, and substitute the locking mechanism defined by the pivotal lever [120] and teeth [70] of Justis for the locking mechanism defined by the pivotal release [46] and teeth [44] of Hanson. One would have been motivated to do so in order to provide the retractor of Hanson with an alternative functionally equivalent mechanism having predictable results that prevent and allow relative movement between the blades of the retractor to facilitate retracting and maintaining the tissue retracted to provide access to an inside of the body and reduce the risk of causing trauma to surrounding tissues during a procedure. 
Claims 28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justis et al. (US Pub. 2011/0098537 A1) in view of Hanson et al. (US Pub. 2006/0155170 A1) as above, and further, in view of Frasier et al. (US Pub. 2007/0156026 A1).
Claims 28 and 30, The combination of Justis and Hanson discloses the limitations of claims 27 and 29, as above, except for disclosing wherein the grip surface of the second member comprises a gap between the first portion and the second portion, a portion of the lever being positioned in the gap when the surgical retractor is in the locking / non-locking configuration.

    PNG
    media_image2.png
    590
    907
    media_image2.png
    Greyscale

Fraiser teaches an analogous method comprising a step of providing a surgical retractor [abstract, Figs. 2 – 3 to Fraiser, above] having a grip surface fixed to a housing comprising two portions [defined by at least two lateral surface portions of housing 14] and a gap defined therebetween [Fig.2 to Fraiser, above], and a locking lever [60] connected to an upper surface of the housing and has a portion / latch engageable to an upper engagement surface of another member [by 70] connected to the housing, and at least a portion of the locking lever is positioned in the gap when the portion / latch being engaged with or disengaged from the upper engagement configuration [Figs.2 – 3 to Fraiser, above]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Justis, Hanson and Fraiser, and construct the housing [100] of the combination of Justis and Hanson to have the locking lever [120] at least partially housed in a gap defined in an upper surface of the housing between lateral surface portions in view of Fraiser, and to construct the shaft of the first member [68] of the combination of Justis .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775